 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

 Northern
 ____________________             California
                      District of _________________
                                        (State)
                                                           11
 Case number (If known): _________________________ Chapter _____                                                            Check if this is an
                                                                                                                               amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                 04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                           California-Nevada Methodist Homes
                                              ______________________________________________________________________________________________________




 2.   All other names debtor used             ______________________________________________________________________________________________________
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer               XX-XXXXXXX
                                              ___ ___ – ___ ___ ___ ___ ___ ___ ___
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                         Mailing address, if different from principal place
                                                                                                  of business

                                              1850       Alice Street
                                              ______________________________________________      _______________________________________________
                                              Number     Street                                   Number     Street

                                              ______________________________________________      _______________________________________________
                                                                                                  P.O. Box

                                              Oakland                       CA        94612
                                              ______________________________________________      _______________________________________________
                                              City                        State    ZIP Code       City                      State      ZIP Code


                                                                                                  Location of principal assets, if different from
                                                                                                  principal place of business
                                              Alameda
                                              ______________________________________________
                                              County                                              _______________________________________________
                                                                                                  Number     Street

                                                                                                  _______________________________________________

                                                                                                  _______________________________________________
                                                                                                  City                      State      ZIP Code




 5.   Debtor’s website (URL)                  https://www.cnmh.org/
                                              ____________________________________________________________________________________________________




Official Form 201
          Case: 21-40363             Doc# 1Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                Filed:    03/16/21 Entered: 03/16/21 14:24:40                                  page 1
                                                                                                                       Page 1 of 14
Debtor         California-Nevada Methodist Homes
              _______________________________________________________                         Case number (if known)_____________________________________
              Name




 6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           ■


                                           Partnership (excluding LLP)
                                           Other. Specify: __________________________________________________________________

                                          A. Check one:
 7.   Describe debtor’s business
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           ■


                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                          B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           ■


                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                               § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                               6231___ ___ ___
                                               ___

 8.   Under which chapter of the          Check one:
      Bankruptcy Code is the
      debtor filing?                       Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                          ■

      A debtor who is a “small business
      debtor” must check the first sub-                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      box. A debtor as defined in                             aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      § 1182(1) who elects to proceed                         affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      under subchapter V of chapter 11                        recent balance sheet, statement of operations, cash-flow statement, and federal
      (whether or not the debtor is a                         income tax return or if any of these documents do not exist, follow the procedure in
      “small business debtor”) must                           11 U.S.C. § 1116(1)(B).
      check the second sub-box.                           
                                                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                              Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                              statement of operations, cash-flow statement, and federal income tax return, or if
                                                              any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                              § 1116(1)(B).

                                                             A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                           Chapter 12




 Official Form 201
          Case: 21-40363             Doc# 1Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                Filed:    03/16/21 Entered: 03/16/21 14:24:40                                       page 2
                                                                                                                            Page 2 of 14
Debtor           California-Nevada Methodist Homes
                _______________________________________________________                          Case number (if known)_____________________________________
                Name



 9.    Were prior bankruptcy cases           
                                             ■ No
       filed by or against the debtor
       within the last 8 years?               Yes.     District _______________________ When _______________ Case number _________________________
                                                                                              MM / DD / YYYY
       If more than 2 cases, attach a
       separate list.                                   District _______________________ When _______________ Case number _________________________
                                                                                              MM / DD / YYYY

 10.   Are any bankruptcy cases              
                                             ■ No
       pending or being filed by a
       business partner or an                 Yes.     Debtor _____________________________________________ Relationship _________________________
       affiliate of the debtor?                         District _____________________________________________ When               __________________
       List all cases. If more than 1,                                                                                            MM / DD / YYYY
       attach a separate list.                          Case number, if known ________________________________



 11.   Why is the case filed in this         Check all that apply:
       district?
                                              Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                              ■


                                                  immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                  district.

                                              A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

 12.   Does the debtor own or have            No
                                              ■

       possession of any real                 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                            Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                          It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                           What is the hazard? _____________________________________________________________________

                                                          It needs to be physically secured or protected from the weather.

                                                          It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                           attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                           assets or other options).

                                                          Other _______________________________________________________________________________



                                                       Where is the property?_____________________________________________________________________
                                                                                 Number          Street

                                                                                 ____________________________________________________________________

                                                                                 _______________________________________         _______ ________________
                                                                                 City                                            State ZIP Code


                                                       Is the property insured?

                                                          No
                                                          Yes. Insurance agency ____________________________________________________________________

                                                                Contact name     ____________________________________________________________________

                                                                Phone            ________________________________




               Statistical and administrative information




 Official Form 201
           Case: 21-40363                Doc# 1Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                    Filed:    03/16/21 Entered: 03/16/21 14:24:40                                        page 3
                                                                                                                                 Page 3 of 14
Debtor
               California-Nevada Methodist Homes
              _______________________________________________________                            Case number (if known)_____________________________________
              Name




 13.   Debtor’s estimation of            Check one:
       available funds                    Funds will be available for distribution to unsecured creditors.
                                          ■


                                          After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                          1-49                                1,000-5,000                                25,001-50,000
 14.   Estimated number of                50-99                               5,001-10,000                               50,001-100,000
       creditors
                                          100-199                             10,001-25,000                              More than 100,000
                                          200-999
                                          ■




                                          $0-$50,000                          $1,000,001-$10 million                     $500,000,001-$1 billion
 15.   Estimated assets                   $50,001-$100,000                    $10,000,001-$50 million
                                                                               ■
                                                                                                                           $1,000,000,001-$10 billion
                                          $100,001-$500,000                   $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                          $500,001-$1 million                 $100,000,001-$500 million                  More than $50 billion

                                          $0-$50,000                          $1,000,001-$10 million                     $500,000,001-$1 billion
 16.   Estimated liabilities              $50,001-$100,000                    $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                          $100,001-$500,000                   $50,000,001-$100 million
                                                                               ■
                                                                                                                           $10,000,000,001-$50 billion
                                          $500,001-$1 million                 $100,000,001-$500 million                  More than $50 billion


              Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
            $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of      Q    The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                              petition.
       debtor
                                         Q    I have been authorized to file this petition on behalf of the debtor.

                                         Q    I have examined the information in this petition and have a reasonable belief that the information is true and
                                              correct.


                                         I declare under penalty of perjury that the foregoing is true and correct.

                                                           03 16/2021
                                              Executed on _________________
                                                          MM / DD / YYYY


                                         8                V6WHYHQ$1HUJHU
                                              _____________________________________________                 Steven A. Nerger
                                                                                                           _______________________________________________
                                              Signature of authorized representative of debtor             Printed name

                                                     Chief Restructuring Officer
                                              Title _________________________________________




 Official Form 201
           Case: 21-40363           Doc# 1Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                               Filed:    03/16/21 Entered: 03/16/21 14:24:40                                             page 4
                                                                                                                                 Page 4 of 14
Debtor
              California-Nevada Methodist Homes
              _______________________________________________________                Case number (if known)_____________________________________
              Name




 18.   Signature of attorney
                                        8             V1HDO/:ROI
                                            _____________________________________________      Date         03    16/2021
                                                                                                           _________________
                                            Signature of attorney for debtor                               MM    / DD / YYYY



                                             Neal L. Wolf
                                           _________________________________________________________________________________________________
                                           Printed name
                                             Hanson Bridgett LLP
                                           _________________________________________________________________________________________________
                                           Firm name
                                             425           Market Street
                                           _________________________________________________________________________________________________
                                           Number     Street
                                             San Francisco
                                           ____________________________________________________
                                                                                                      CA           94105
                                                                                                  ____________ ______________________________
                                           City                                                   State        ZIP Code

                                             415-995-5015
                                           ____________________________________
                                                                                                      NWolf@hansonbridgett.com
                                                                                                  __________________________________________
                                           Contact phone                                          Email address



                                             202129                                                   CA
                                           ______________________________________________________ ____________
                                           Bar number                                             State




 Official Form 201
          Case: 21-40363           Doc# 1Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                              Filed:    03/16/21 Entered: 03/16/21 14:24:40                                 page 5
                                                                                                                    Page 5 of 14
        




                                                RESOLUTIONS OF
                                           THE BOARD OF TRUSTEES OF
                                      CALIFORNIA-NEVADA METHODIST HOMES

                     The undersigned, constituting the entire Board of Trustees (the “Board”) of California-
             Nevada Methodist Homes, a California non-profit public benefit corporation (the
             “Corporation”), acting pursuant to Section 307 of the California Corporations Code, and the
             Corporation’s Bylaws, as amended, at a duly noticed meeting of the Board in Executive Session
             on March 15, 2021, held via video conference, hereby adopts and approves, the following
             resolutions.

             Chapter 11 Filing

                    WHEREAS, the Board has considered presentations by management and the financial
             and legal advisors of the Corporation regarding the liabilities and liquidity situation of the
             Corporation, the strategic alternatives available to it, and the effect of the foregoing on the
             Corporation’s business; and

                     WHEREAS, the Board has had the opportunity to consult with the management and the
             financial and legal advisors of the Corporation and fully consider each of the strategic
             alternatives available to the Corporation.

                      NOW, THEREFORE, BE IT RESOLVED, that in the judgement of the Board, it is
             desirable and in the best interests of the Corporation, its creditors, and other parties in interest,
             that the Corporation shall be and hereby is authorized to file or cause to be filed a voluntary
             petition for relief for the Corporation (the “Chapter 11 Case”) under the provisions of chapter 11
             of title 11 of the United States Code (the “Bankruptcy Code”) in a court of proper jurisdiction
             (the “Bankruptcy Court”);

                      RESOLVED FURTHER, that Steven A. Nerger, the Chief Restructuring Officer of the
             Corporation, be, and hereby is, authorized to sign, deliver, and file on behalf of the Corporation
             all petitions, schedules, lists and other motions, papers, or documents, and to do such other acts
             on behalf of this Corporation as are required in connection with, or are necessary to effectuate,
             the purpose and intent of these Resolutions; and

                    RESOLVED FURTHER, that Robert L. Leeper, the Vice President of Finance and
             Chief Financial Officer of the Corporation (the "Authorized Officer") be, and hereby is,
             authorized, empowered and directed to certify the authenticity of these resolutions.



                                                                                                          17307125.2
             Case: 21-40363         Doc# 1      Filed: 03/16/21   Entered: 03/16/21 14:24:40       Page 6 of 14
        




             Retention of Professionals

                      IT IS FURTHER RESOLVED, that the Authorized Officer is, with power of
              delegation, authorized and directed to employ the law firm of HANSON BRIDGETT LLP as
              general bankruptcy counsel to represent and assist the Corporation in carrying out its duties
              under the Bankruptcy Code, and to take any and all actions to advance the Corporation's rights
              and obligations, including filing any pleadings; and in connection therewith, the Authorized
              Officer, with power of delegation, is hereby authorized and directed to execute appropriate
              retention agreements, pay appropriate retainers, and to cause to be filed an appropriate
              application for authority to retain the services of Hanson Bridgett LLP;

                     RESOLVED FURTHER, that the Authorized Officer is, with power of delegation,
              authorized and directed to employ the firm of STRETTO LLC as notice, claims, and
              balloting agent and as administrative advisor to represent and assist the Corporation in
              carrying out its duties under the Bankruptcy Code, and to take any and all actions to
              advance the Corporation's rights and obligations; and in connection therewith, the
              Authorized Officer is hereby authorized and directed to execute appropriate retention
              agreements, pay appropriate retainers, and to cause to be filed appropriate applications for
              authority to retain the services of STRETTO LLC;

                      RESOLVED FURTHER, that the Authorized Officer is, with power of delegation,
              authorized and directed to employ the firm of SILVERMAN CONSULTING as financial
              advisor to represent and assist the Corporation in carrying out its duties under the Bankruptcy
              Code, and to take any and all actions to advance the Corporation' s rights and obligations; and
              in connection therewith, the Authorized Officers is hereby authorized and directed to execute
              appropriate retention agreements, pay appropriate retainers, and to cause to be filed
              appropriate application s for authority to retain the services of SILVERMAN CONSULTING;
              and it is further

                     RESOLVED FURTHER, that the Authorized Officer is, with power of delegation,
              authorized and directed to employ any other professionals to assist the Corporation in
              carrying out its duties under the Bankruptcy Code; and in connection therewith, the
              Authorized Officer, with power of delegation, is hereby authorized and directed to
              execute appropriate retention agreements, pay appropriate retainers, and to cause to be
              filed an appropriate application for authority to retain the services of any other
              professionals as necessary; and

                      RESOLVED FURTHER, that the Authorized Officer is, with power of delegation,
              authorized, empowered and directed to execute and file all petitions , schedules , motions,
              lists, applications , pleadings, and other papers and, in connection therewith, to employ and
              retain all assistance by legal counsel, accountants, financial advisors, and other professionals
              and to take and perform any and all further acts and deeds that the Authorized Officer deems
              necessary, proper, or desirable in connection with the Chapter 11 Case, with a view to the
              successful prosecution of such case.

                                                                  2
                                                                                                        17307125.2



             Case: 21-40363         Doc# 1      Filed: 03/16/21       Entered: 03/16/21 14:24:40   Page 7 of 14
        




             General

                     RESOLVED, that in addition to the specific authorizations heretofore conferred
              upon the Authorized Officer, the Authorized Officer (and his designees and delegates) is
              authorized and empowered, in the name of and on behalf of the Corporation, to take or
              cause to be taken any and all such other and further action, and to execute, acknowledge,
              deliver, and file any and all such agreements, certificates, instruments, and other
              documents and to pay all expenses, including but not limited to filing fees, in each case as
              in the Authorized Officer’s judgment, shall be necessary, advisable or desirable in order to
              fully carry out the intent and accomplish the purposes of the resolutions adopted herein;

                     RESOLVED, that all members of the Board of the Corporation have received
              sufficient notice of the actions and transactions relating to the matters contemplated by
              the foregoing resolutions, as may be required by the organizational documents of the
              Corporation, or hereby waive any right to have received such notice;

                      RESOLVED, that all acts, actions, and transactions relating to the matters
              contemplated by the foregoing resolutions done in the name of and on behalf of the
              Corporation, which acts would have been approved by the foregoing resolutions except that
              such acts were taken before the adoption of these resolutions, are hereby in all respects
              approved and ratified as the true acts and deeds of the Corporation with the same force and
              effect as if each such act, transaction, agreement or certificate has been specifically authorized
              in advance by resolution of the Board; and

                   RESOLVED, that the Authorized Officer (and his designees and delegates) is
             authorized and empowered to take all actions or to not take any action in the name of the
             Corporation with respect to the transactions contemplated by these resolutions hereunder, as
             such Authorized Officer shall deem necessary or desirable in such Authorized Officer's
             reasonable business judgment as may be necessary or appropriate to effectuate the purposes
             of the transactions contemplated herein.

                                                       (Signature page follows)




                                                                  3
                                                                                                         17307125.2



             Case: 21-40363         Doc# 1      Filed: 03/16/21       Entered: 03/16/21 14:24:40   Page 8 of 14
        




                    IN WITNESS WHEREOF, the undersigned, constituting the entire Board of Trustees of
             the Corporation, have duly executed these Resolutions.



                                                                       03/15/2021
             Garrett B. Cross                                          Date
             Board Chair


                                                                       03/15/2021
             Paul Extrum-Fernandez                                     Date
             Secretary and Treasurer


                                                                       03/15/2021
             William Riess                                             Date
             Resident Trustee




                                                                  4
                                                                                                        17307125.2
             Case: 21-40363         Doc# 1      Filed: 03/16/21       Entered: 03/16/21 14:24:40   Page 9 of 14
      Fill in this information to identify the case:

      Debtor name    California-Nevada Methodist Homes
      United States Bankruptcy Court for the: Northern               District of     California

      Case number (If known):
                                                                                   (State)
                                                                                                                                            Check if this is an
                                                                                                                                                amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                    12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete             Name, telephone number, and    Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code       email address of creditor      (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                               contact                        debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                              professional          unliquidated,   total claim amount and deduction for value of
                                                                              services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                              government
                                                                              contracts)
                                                                                                                    Total claim, if    Deduction for       Unsecured
                                                                                                                    partially          value of            claim
                                                                                                                    secured            collateral or
                                                                                                                                       setoff

1                                            Attn: Irene Richardson
     City National Bank
                                             P: 951-276-8811                  Unsecured Bank
     3484 Central Avenue                                                                                                                                    $4,937,965
                                             F: 951-276-8830                  Loan
     Riverside, CA 92506
                                             Irene.richardson@cnb.com

2
     Creditor #11821167
                                                                              Customer Claim         Contingent                                              $612,000
     [Address Redacted]


3
     Creditor #11821168
                                                                              Customer Claim         Contingent                                              $573,720
     [Address Redacted]


4
     Creditor #11821193
                                                                              Customer Claim         Contingent                                              $567,000
     [Address Redacted]


5
     Creditor #11821172
                                                                              Customer Claim         Contingent                                              $542,298
     [Address Redacted]


6
     Creditor #11821174
                                                                              Customer Claim         Contingent                                              $506,685
     [Address Redacted]


7
     Creditor #11821183
                                                                              Customer Claim         Contingent                                              $484,380
     [Address Redacted]


8
     Creditor #11821177
                                                                              Customer Claim         Contingent                                              $472,022
     [Address Redacted]



            Case: 21-40363
    Official Form 204
                                Doc# 1 Filed: 03/16/21 Entered: 03/16/21 14:24:40 Page 10 of 14
                       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                             page 1
    Debtor          California-Nevada Methodist Homes                                          Case number (if known)
                 Name




     Name of creditor and complete         Name, telephone number, and   Nature of the claim    Indicate if       Amount of unsecured claim
     mailing address, including zip code   email address of creditor     (for example, trade    claim is          If the claim is fully unsecured, fill in only unsecured
                                           contact                       debts, bank loans,     contingent,       claim amount. If claim is partially secured, fill in
                                                                         professional           unliquidated,     total claim amount and deduction for value of
                                                                         services, and          or disputed       collateral or setoff to calculate unsecured claim.
                                                                         government
                                                                         contracts)
                                                                                                                  Total claim, if    Deduction for       Unsecured
                                                                                                                  partially          value of            claim
                                                                                                                  secured            collateral or
                                                                                                                                     setoff


9
     Creditor #11821175
                                                                         Customer Claim           Contingent                                               $466,483
     [Address Redacted]


10
     Creditor #11821191
                                                                         Customer Claim           Contingent                                               $402,650
     [Address Redacted]


11
     Creditor #11821187
                                                                         Customer Claim           Contingent                                               $396,206
     [Address Redacted]


12
     Creditor #11821181
                                                                         Customer Claim           Contingent                                               $394,945
     [Address Redacted]


13
     Creditor #11821190
                                                                         Customer Claim           Contingent                                               $391,099
     [Address Redacted]


14
     Creditor #11821192
                                                                         Customer Claim           Contingent                                               $379,427
     [Address Redacted]


15
     Creditor #11821178
                                                                         Customer Claim           Contingent                                               $376,273
     [Address Redacted]


16
     Creditor #11821179
                                                                         Customer Claim           Contingent                                               $373,920
     [Address Redacted]


17
     Creditor #11821184
                                                                         Customer Claim           Contingent                                               $372,438
     [Address Redacted]


18
     Creditor #11821189
                                                                         Customer Claim           Contingent                                               $370,304
     [Address Redacted]


19
     Creditor #11821186
                                                                         Customer Claim           Contingent                                               $360,588
     [Address Redacted]


20
     Creditor #11821188
                                                                         Customer Claim           Contingent                                               $356,659
     [Address Redacted]



             Case: 21-40363
    Official Form 204
                                 Doc# 1 Filed: 03/16/21 Entered: 03/16/21 14:24:40 Page 11 of 14
                        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                          page 2
               1 HANSON BRIDGETT LLP
                 NEAL L. WOLF, SBN 202129
               2 nwolf@hansonbridgett.com
                 ANTHONY J. DUTRA, SBN 277706
               3 adutra@hansonbridgett.com
                 425 Market Street, 26th Floor
               4 San Francisco, California 94105
                 Telephone: (415) 777-3200
               5 Facsimile:  (415) 541-9366

               6 Proposed Attorneys for Debtor and Debtor in
                 Possession
               7

               8                           UNITED STATES BANKRUPTCY COURT
               9                NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
              10

              11 In re                                               Case No.
              12 CALIFORNIA-NEVADA METHODIST                         Chapter 11
                 HOMES, 1
              13                                                     LIST OF EQUITY SECURITY HOLDERS
                           Debtor.
              14

              15
                          Pursuant to Rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure, debtor
              16
                   and debtor-in-possession California-Nevada Methodist Homes states that it is a California
              17
                   nonprofit corporation and that it has no equity security holders.
              18

              19
                   DATED: March 16, 2021                        HANSON BRIDGETT LLP
              20

              21

              22                                             By:         /s/ Neal L. Wolf
                                                                   NEAL L. WOLF
              23                                                   ANTHONY J. DUTRA
                                                                   Proposed Attorneys for Debtor and Debtor in
              24                                                   Possession
              25

              26

              27
                   1
              28       The last four digits of the Debtor’s federal tax identification number are 2411. The
                       mailing address for the Debtor is 1850 Alice Street Oakland, CA 94612.

             Case: 21-40363     Doc# 1    Filed: 03/16/21   Entered: 03/16/21 14:24:40     Page 12 of 14
17352934.1                                      LIST OF EQUITY SECURITY HOLDERS
               1 HANSON BRIDGETT LLP
                 NEAL L. WOLF, SBN 202129
               2 nwolf@hansonbridgett.com
                 ANTHONY J. DUTRA, SBN 277706
               3 adutra@hansonbridgett.com
                 425 Market Street, 26th Floor
               4 San Francisco, California 94105
                 Telephone: (415) 777-3200
               5 Facsimile:  (415) 541-9366

               6 Proposed Attorneys for Debtor and Debtor in
                 Possession
               7

               8                           UNITED STATES BANKRUPTCY COURT
               9                NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
              10

              11 In re                                               Case No.
              12 CALIFORNIA-NEVADA METHODIST                         Chapter 11
                 HOMES, 1
              13                                                     CORPORATE OWNERSHIP
                           Debtor.                                   STATEMENT
              14

              15
                          Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy
              16
                   Procedure (the “Bankruptcy Rules”), debtor and debtor-in-possession California-Nevada
              17
                   Methodist Homes certifies that there are no entities to report under Rule 7007.1 of the
              18
                   Bankruptcy Rules.
              19

              20
                   DATED: March 16, 2021                        HANSON BRIDGETT LLP
              21

              22

              23                                             By:         /s/ Neal L. Wolf
                                                                   NEAL L. WOLF
              24                                                   ANTHONY J. DUTRA
                                                                   Proposed Attorneys for Debtor and Debtor in
              25                                                   Possession
              26

              27
                   1
              28       The last four digits of the Debtor’s federal tax identification number are 2411. The
                       mailing address for the Debtor is 1850 Alice Street Oakland, CA 94612.

             Case: 21-40363     Doc# 1    Filed: 03/16/21   Entered: 03/16/21 14:24:40     Page 13 of 14
17352937.1                                      CORPORATE OWNERSHIP STATEMENT
 Fill in this information to identify the case and this filing:


              California-Nevada Methodist Homes
 Debtor Name __________________________________________________________________

 United States Bankruptcy Court for the: Northern                            CA
                                         ______________________ District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____

         ✔
             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

         ✔
                                                        List of Equity Security Holders
              Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                     03/16/2021
        Executed on ______________                         8 V6WHYHQ$1HUJHU
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                Steven A. Nerger
                                                                ________________________________________________________________________
                                                                Printed name

                                                                 Chief Restructuring Officer
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                         Declaration Under Penalty of Perjury for Non-Individual Debtors
         Case: 21-40363                 Doc# 1 Filed: 03/16/21 Entered: 03/16/21 14:24:40                                   Page 14 of 14
